Title: II. Canons of Etiquette, 12 January 1804
From: Jefferson, Thomas
To: 


                  
                     before 12 Jan.  1804?
                  
                  Canons of Etiquette to be observed by the Executive.
                  
                     
                        1.
                        Foreign ministers arriving at the seat of government pay the first visit to the ministers of the nation, which is returned: and so likewise on subsequent occasions of reassembling after a recess.
                     
                     
                        2.
                        The families of foreign ministers recieve the 1st. visit from those of the National ministers, as from all other residents and as all strangers, foreign or domestic, do from all residents of the place.
                     
                     
                        3.
                        after the 1st. visit the character of Stranger ceases.
                     
                     
                        4.
                        Among the members of the Diplomatic corps, the Executive government on it’s own principles of personal & national equality, considers every minister as the representative of his nation, and equal to every other, without distinction of grade.
                     
                     
                        5.
                        No titles being admitted here, those of foreigners give no precedence. 
                     
                     
                        6.
                        Our ministers to foreign nations are as private citizens while here.
                     
                     
                        7.
                        At any public ceremony to which the government invites the presence of foreign ministers and their families, no precedence or privilege will be given them, other than the provision of a convenient seat or station, with any other strangers invited, and with the families of the national ministers.
                     
                     
                        8.
                        At dinners in public or private, and on all other occasions of social intercourse, a perfect equality exists between the persons composing the company, whether foreign or domestic, titled or untitled, in or out of office.
                     
                     
                     
                        9.
                        To give force to the principle of equality, or pêle mêle, & prevent the growth of precedence out of courtesy, the members of the Executive, at their own houses, will adhere to the antient usage of their nation, gentlemen in mass giving precedence to the ladies in mass. 
                     
                     
                        10.
                        The President of the US. recieves visits, but does not return them.
                     
                     
                        11.
                        The family of the President recieves the 1st. visit and returns it.
                     
                     
                        12.
                        The Presidents family in public or private  
                     
                     
                        13.
                        The President, when in any state, recieves the 1st. visit of the Governor and returns it.
                     
                     
                        14.
                        The Governor of a state, in his state recieves the 1st. visit from foreign ministers
                     
                  
                  The Legislative and Judiciary branches being co-ordinate with the Executive, this last does not assume to lay down rules for them, but expressly declares the preceding not to affect them in any wise.
 
 
               